Title: From John Adams to the President of Congress, 18 October 1781
From: Adams, John
To: McKean, Thomas,President of Congress



Amsterdam, 18 October 1781. RC in John Thaxter’s hand (PCC, Misc. Papers, Reel No. 1, f. 427–433). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 4:787–790. In this letter, a duplicate, JA discussed the war’s effect on Dutch trade. He reported that fishermen from Vlaardingen and Maassluis had petitioned the States General to request that it modify its suspension of the fisheries to permit the “taking fish for salting, and in the fishery of fresh Cod.” He provided an English translation of a petition by Amsterdam merchants and shipowners seeking an indemnity for losses sustained when the Battle of the Dogger Bank caused the vessels being convoyed by Adm. Zoutman to return to port and await the organization of a new convoy in the spring. He also included a translation of a petition from Amsterdam and Rotterdam merchants trading with the Levant, or eastern Mediterranean. They noted that the war prevented Dutch ships from being employed in the trade and that, unless such commerce was to be totally abandoned with consequent losses to Dutch merchants, foreign ships must necessarily be employed. The merchants requested, therefore, that the existing tax of 5 percent of the value of cargoes carried by foreign ships in that trade be waived. The merchants also requested that a convoy to the Dutch West Indian colonies of Surinam and Curaçao be provided as soon as possible. Finally, JA noted that the Dutch East India Company had requested a subsidy of 550,000 florins from the States General and warned that additional money would be required if conditions did not improve. JA ended his letter by noting that despite the evident hardship and discontent caused by the war, “the British Ministry are amusing the Government with their delusive Ideas of Mediation, Armistices, Congresses, Peace, and any thing to lay them asleep.”
